

115 S3062 IS: Veteran Empowerment and Training to Facilitate Agricultural Revitalization and Mobilization Act of 2018
U.S. Senate
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3062IN THE SENATE OF THE UNITED STATESJune 13, 2018Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Department of Agriculture Reorganization Act of 1994 to require the Military Veterans
			 Agricultural Liaison to provide certain outreach to veterans with respect
			 to agricultural employment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Empowerment and Training to Facilitate Agricultural Revitalization and Mobilization Act of 2018 or the VET–2–FARM Act of 2018.
 2.Military Veterans Agricultural LiaisonSection 219 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6919) is amended— (1)in subsection (b)—
 (A)in paragraph (3), by striking and at the end; (B)in paragraph (4), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (5)provide information to veterans concerning the availability of, and eligibility requirements for, positions identified within the Department of Agriculture that are available to employ or train veterans;
 (6)consult with the Secretary of Defense, the Secretary of Veterans Affairs, the Secretary of Labor, and the Administrator of the Small Business Administration with respect to carrying out activities that assist veterans with agriculture-related employment; and
 (7)establish and periodically update the website described in subsection (d).; and (2)by adding at the end the following:
				
					(d)Website required
 (1)In generalThe website required under subsection (b)(7) shall include the following: (A)Positions identified within the Department of Agriculture that are available to veterans for apprenticeships.
 (B)Apprenticeships, programs of training on the job, and programs of education that are approved for purposes of chapter 36 of title 38, United States Code.
 (C)Employment skills training programs for members of the Armed Forces carried out pursuant to section 1143(e) of title 10, United States Code.
 (D)Information designed to assist businesses, nonprofit entities, educational institutions, and farmers interested in developing apprenticeships, on-the-job training, educational, or entrepreneurial programs for veterans in navigating the process of having a program approved by a State approving agency for purposes of chapter 36 of title 38, United States Code, including—
 (i)contact information for relevant offices in the Department of Defense, Department of Veterans Affairs, Department of Labor, and Small Business Administration;
 (ii)basic requirements for approval by each State approving agency; (iii)recommendations with respect to training and coursework to be used during apprenticeships or on-the-job training that will enable a veteran to be eligible for agricultural programs; and
 (iv)examples of successful programs and curriculums that have been approved for purposes of chapter 36 of title 38, United States Code (with consent of the organization and without any personally identifiable information).
								(2)Review of website
 (A)In generalNot later than 5 years after the date of enactment of this paragraph, and once every 5 years thereafter, the Secretary shall conduct a study to determine if the website required under subsection (b)(7) is effective in providing veterans the information required under paragraph (1).
 (B)Ineffective websiteIf the Secretary determines that the website is not effective under subparagraph (A), the Secretary shall—
 (i)notify the agriculture and veterans committees described in subparagraph (C) of that determination; and
 (ii)not earlier than 180 days after the date on which the Secretary provides notice under clause (i), terminate the website.
 (C)Agriculture and veterans committeesThe agriculture and veterans committees referred to in subparagraph (B)(i) are— (i)the Committee on Agriculture of the House of Representatives;
 (ii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (iii)the Committee on Veterans’ Affairs of the House of Representatives; and
 (iv)the Committee on Veterans’ Affairs of the Senate. (e)Consultation requiredIn carrying out this section, the Secretary shall consult with organizations that serve veterans..
			3.Report on veterans employed in agriculture
 (a)Report requiredNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall provide a report to the agriculture and veterans committees described in subsection (b) that includes the following:
 (1)Positions identified within the Department of Agriculture that are, on the date of the report, available for apprenticeships by service members or veterans.
 (2)A summary of the information on those positions that has been provided to the Department of Defense, the Department of Veterans Affairs, and the Department of Labor.
 (3)A summary of measures taken to partner with the Department of Defense to identify and develop potential career skills programs for service members who transition out of the armed services.
 (4)The information the Department of Agriculture is disseminating to agricultural entities to help those entities contact the Department of Defense to establish career skills programs.
 (5)The information the Department of Agriculture has provided to the Department of Defense, Department of Veterans Affairs, Small Business Administration, and the Department of Labor on available apprenticeships or on-the-job training available to veterans.
 (6)Information on how agricultural entities can contact the Department of Agriculture for technical assistance in establishing Department of Labor approved apprenticeships and Department of Defense approved on-the-job training opportunities.
 (b)Agriculture and veterans committeesThe agriculture and veterans committees referred to in subsection (a) are— (1)the Committee on Agriculture of the House of Representatives;
 (2)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (3)the Committee on Veterans’ Affairs of the House of Representatives; and
 (4)the Committee on Veterans’ Affairs of the Senate.